Order and judgment, entered January 7, 1969, which denied after trial the application of appellant MVAIC for an order staying arbitration and which adjudged that the claimant-respondent had complied with the conditions of the New York Motor Vehicle Accident Indemnification Indorsement, unanimously reversed, on the law and facts, without costs or disbursements to either party, the petition granted and claimant permanently stayed from proceeding to arbitration. Claimant seeks damages for injuries claimed to have been sustained when her automobile was allegedly involved in an accident with a “hit-and-run” automobile. She did not report the incident to the police until some 64 hours after the occurrence. The evidence at the hearing failed to establish that the delay beyond the 24 hour reporting period required by section 608 of the Insur*772anee Law was excusable and that report had been made as soon as was reasonably possible in the circumstances. (Matter of Ithier v. MVAIC, 31 A D 2d 616.) Concur — Eager, J. P., Capozzoli, Tilzer, Nunez and Steuer, JJ.